 BRADY AVIATION CORPORATION253.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.We find that the following employees of the Employer consti-tute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act:All production and maintenance employees at the Employer's 1933West 60th Street, Los Angeles, California, plant, excluding officeclerical employees, professional employees, guards, and supervisorsas defined in the Act.ll[Text of Direction of Election omitted from publication.]CHAIRMAN FARMER and MEMBER BEESON,dissenting:We would dismiss the,petition.While we agree that the electionof October 15, 1953, was an invalid one and, for this reason, does notbar an immediate election under the ban of Section 9 (c) (3), of theAct, we nevertheless believe that where a union is certified after anelection and thereafter the Board, upon finding that the union hasomitted officer designations from its constitution for the purpose ofevading the filing requirements of Section 9 (h) of the Act, revokesits certification, the Board should, as a deterrent to such deliberateevasion, deny a new election to the union for a period of 1 year fromthe date of the prior invalid election.Such a rule would, in ouropinion, effectuate the provisions of Section 9 (h) of the Act. Other-wise, we accomplish nothing by revoking the prior certification exceptto incur for the public the trouble and expense of holding a secondelection.u The parties agree as to the unit,except that the Employer would exclude clerical em-ployees generally.However, as the Board customarily includes plant clerical employeesin plantwide units,we will exclude only the office clerical employees.SeeMrs Tucker'sProducts,Division of Anderson,Clayton & Company,Inc,106 NLRB 533. The Em-ployer also made a request for the inclusion of the plant address in the unit description,which was opposed by the Petitioner on the ground the plant might be moved. However,as Board unit findings, in any. event,relate only to existing operations, we have specifiedthe present plant location.BRADY AVIATION CORPORATIONandINTERNATIONAL UNION, UNITEDAUTOMOBILE,AIRCRAFT AND AGRICULTURAL IMPLEMENT WORKERSOF AMERICA,(UATV-CIO).CaseNo. 16-CA-640.September 24,1954Decision and OrderOn December 29, 1953, Trial Examiner Stephen S. Bean issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and110 NLRB No. 13. 26DECISIONSOF NATIONAL LABOR RELATIONS BOARDtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent and theGeneral Counsel filed exceptions to the Intermediate Report and sup-porting briefs.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations, with the additions and modifications notedbelow.1.The complaint alleged that during December 1952, the Respond-ent discharged Jacoby and laid off Haynes, Hemphill, and Moore andthereafter refused them reinstatement in violation of Section 8 (a)(3) and (1) of the Act. The Trial Examiner found on the basis ofconflicting evidence that the Respondent had no knowledge of theunion activity of the complainants at the time of their discharge orlayoff, as the case may be, and therefore no violation of the Act couldbe predicated thereon.We see no reason to disturb this finding.TheTrial Examiner further found on undisputed evidence that subsequentto their layoff the Respondent learned that Haynes, Hemphill, andMoore, together with Jacoby, constituted the entire union organizingcommittee for the clerical employees and concluded, on the basis ofthe record as a whole, that Haynes, Hemphill, and Moore were there-after discriminatorily denied reemployment.We also agree withthat finding.Haynes, Hemphill, and Moore were clerical employees, classified asdepartment clerks "B."Admittedly these employees had capablyserved the Respondent. In fact, Haynes and Moore were told shortlyafter their layoff that they would be the first to be called back.Pre-viously, but unbeknown to the Respondent, Haynes, Hemphill, andMoore, together with Jacoby who had been discharged, constituted theentire union organizing committee which was seeking to obtain ad-herents among the unorganized clerical employees.Prior to January28, 1953, the date they formally applied for reemployment, the Re-spondent learned of their union activities.These employees havenever been offered employment, even though between the period oftheir layoff and June 1953, some 18 new employees were hired forclericalwork and 2 former clerical employees were reemployed inclerical positions.Neither of the 2 former clerical employees, 1 ofwhom was laid off at approximately the same time as the complainants,were members of the union organizing committee.As fully set forth in the Intermediate Report, the record showsthat the Respondent manifested its opposition to the organization ofits clerical employees and its antipathy to clericals who embraced the BRADY AVIATION CORPORATION27Union.While most of these overt acts and statements occurred beforethe 6-month period preceding the filing of charges, and cannot, there-fore, form a basis for an unfair labor practice finding, neverthelesssuch conduct may be regarded as background evidence for the purposeof appraising ambiguous acts by the Respondent.'However, duringthe operative period of the charge, the Respondent, as found by theTrial Examiner, violated Section 8 (a) (1) of the Act by intimatingtoHemphill that her chances of reemployment would be improvedifshewithdrew her unfair labor practice charge against theRespondent.In our opinion, the foregoing facts are sufficient to make out aprima faciecase of discrimination in the failure to reemploy the 3complainants for any of the 20 clerical openings which were filledsince their layoff.To rebut thisprima faciecase, the Respondentcontends that none of the complainants were qualified to fill any ofthe 20 clerical positions which subsequently became available.In support of its contention that none of the complainants wasqualified for any of the vacancies in question, the Respondent intro-duced in evidence an "analysis" purporting to give the job require-ments of each vacancy and the reason why the complainants were notreemployed for such vacancy.As fully set forth in the IntermediateReport, this "analysis" was prepared in the main by Glover, afterthe filing of the instant charges, on the basis of what appears to becertain alleged informal company records, apparently made by someunidentified person or persons.While we have no reason to doubt theaccuracy of the job requirements set forth in this document, we, likethe Trial Examiner, attach little weight to it, except in obvious in-stances, insofar as it purports to assign the reason for not reemploy-ing the complainants.Aside from the hearsay, self-serving, and con-clusory nature of the reasons assigned, its general unreliability isotherwise indicated by the record.Thus, as set forth in the Interme-diate Report, the "analysis" states that Hemphill was not consideredfor a vacancy filled on April 28, 1953, because of her plans to move toAbilene, Texas, in July, whereas credible testimony shows that theRespondent was not informed of the contemplated move until May 11,1953.In this state of the record, we must appraise the Respondent'scontention of lack of qualification of the complainants as the reasonfor their nonemployment in light of their established and proven quali-fications as evidenced by their satisfactory work performance for theRespondent and the job requirement of the vacancies.Haynes was employed as a clerk in the production department andher duties consisted of keeping records of rate changes, classifications,transfers, terminations, compiling daily reports, and performing gen-'General Shoe Corporation,90 NLRB 1330,enfd. 192 F. 2d 504(C.A.6) ; AxelaonManufacturing Company,88 NLRB 761. 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDeral office work.Hemphill was employed as a clerk in the parts con-trol department and her duties consisted of clerical work in connectionwith the receipt of parts, taking care of personnel files for two depart-ments, typing, and performing other general office work.Mooreworked temporarily as a secretary, but prior thereto she did varioustypes of clerical work in the tool and die department, includingtyping and the maintenance of records dealing with personnel, hoursworked, and production.The Respondent adduced evidence thatMoore lacked proficiency as a secretary; consequently, only her otherclerical qualifications will be deemed material.As fully set forth inthe Intermediate Report, subject to the above exception, the work ofall 3 complainants was highly regarded by management and they,accordingly, were given merit increases, and 2 of the 3, Haynes andMoore, were assured shortly after their layoff that they would beamong the first to be recalled.Moreover, the record also discloses thatin their June 1953 meeting, during which Glover, who apparently atthe time was serving in the capacity of vice president in charge of alladministrative functions other than the accounting department, placedbefore Hemphill her application for reemployment and asked that shewithdraw the pending unfair labor practice charge, he stated to herthat if he had known she wanted a job he would have given her one.This indicates that the Respondent not only regarded her past per-formance as satisfactory but also considered her qualified for a newjob, as her old job had been abolished at that time.From the "analysis" in evidence, it appears that the vacancies inquestion consisted of 5 secretary positions and 15 clerk positions.There is no substantial evidence that the complainants were qualifiedto fill the secretarial positions.However, the various duties of theclerk positions, which apparently are included in the same wage classi-fication as the positions formerly held by the complainants, do not, onthe whole, indicate the need for any highly specialized skills or train-ing.For example, the work of the personnel clerk in department 62involved "handling of rates and classifications, weekly personnel re-ports, sixteen week review" ; the clerk in department 70 was "re-sponsible for posting on release and raw stock record cards, all receipts,completions, reworks, rejections. . . ."Upon consideration of allthe evidence, we, like the Trial Examiner, are not satisfied that thecomplainants were not qualified for any of the vacancies in question.Indeed, we are of the opinion that the type of work formerly done bythe complainants somewhat parallels and compares favorably with thejob requirements of some of the positions for which they were deniedemployment.We, like the Trial Examiner, are convinced by the record as a whole,especially in view of the fact that the Respondent's new clericalpersonnel were entirely unfamiliar with its operations, that the com- RRAIY AVIATION CORPORATION29plainants were denied reemployment not because they lacked thenecessary job qualifications, but because the Respondent's oppositionto the unionization of its clerical force would best be served by notreturning the Union's organizing committee to the plant.However,unlike the Trial Examiner, we are not entirely satisfied in view ofrelatively few openings, that all the complainants would normallyhave been recalled by February 2,1953.But we do believe that absentdiscrimination they would have been recalled by March 9, 1953, atwhich time the Respondent had filled 8 nonsecretarial vacancies.Weshall accordingly commence back pay from that date.If the dissenting opinion had registered disagreement with us onlyas to the "weight" to be given the "analysis" prepared by the Respond-ent and the inference of facts to be drawn therefrom, we would havebeen content to rest on the record without further comment.How-ever, our dissenting colleagues have gone much further in construingour opinion and by apparently abandoning the "pretext" theory ofdiscrimination which has been uniformly approved by the courts.In giving controlling significance to the fact that 70 other em-ployees were also laid off for economic reasons and that the record failsto disclose whether they were ever rehired, the dissent fails to pointout that those 70 employees were production employees who werealready organized and who are not involved in this proceeding, where-as here we are concerned with discrimination against clerical em-ployees whose organizational activity the Respondent opposed. Inthese circumstances the absence of evidence as to the subsequent treat-ment of laid-off production employees is hardly relevant.Moreover,it is well settled that it is not necessary to find discrimination againstall union adherents in order to find individual discrimination amongactive union members.More serious, however, is the unfounded charge of the dissent (1)that under the majority's holding "all that need be proved to establisha violation of the statute when an employer does not hire applicantsfor employment is that the employer knew the applicants were unionadherents," and that "an employer cannot without risk of an 8 (a)(3) violation reject one job applicant and prefer another applicant ifthe employer knows the rejected applicant has been a union sympa-thizer"; (2) that the majority relied exclusively on the Trial Examin-er's "illuminating observations" as the basis for concluding that thecamplainants were discriminated against; (3) and that in rejectingthe Respondent's defense the Board is substituting its judgment forthe Respondent's as to the qualifications of the complainants.As indicated in our main discussion, the real issue here is what infact motivated the Respondent in denying employment to these com-plainants.Motivation is a subjective matter which, if found, must beinferred from objective circumstances established by the record after 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDduly considering all countervailing evidence.A reading of our opin-ion clearly shows, contrary to the suggestion of the dissent, that ourinference of discrimination is based not only on the Respondent'sknowledge of the union prominence of the complainants but also uponthe combination of additional factors, including the Respondent'sopposition to organization of the clericals; the recall of one laid-offclerical who was not a member of the Union; the fact that the com-plainants had previously satisfactorily performed clerical work for theRespondent and, prior to knowledge of their union activity, two ofthem had been promised reemployment; and the subsequent availa-bility of jobs.Our conclusion that the complainants were qualifiedfor some of these available jobs does not constitute a substitution ofour judgment for that of the Respondent's, but reflects our reasonedconclusion based on a detailed and objective analysis of the record,which although set forth above is not adverted to in the dissentingopinion.Illustrative of this is the fact that we found on the recordthat the complainants were not qualified for secretarial work and, ac-cordingly, secretarial openings were not considered in arriving at ourultimate finding.Under the dissenters' apparent concept of the law,the Board would be bound to accept, to avoid the charge of substitu-tion of judgment, the Respondent's unsupported economic conten-tion.This would lead to the absurd result that no discriminationcould ever be found unless the employer openly admitted it. In con-clusion, we wish to state affirmatively that although we cannot con-trol the hazard of litigation which is a natural concomitant of doingbusiness, no employer need fear an adverse finding by the Boardsimply because he rejects a known union adherent, provided his de-cision is in fact based on economic and not union considerations.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Brady AviationCorporation, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouragingmembership in International Union, UnitedAutomobile, Aircraft and Agricultural Implement Workers of Amer-ica, (UAW-CIO), or any labor organization of its employees, by re-fusing to reinstate any of its employees because of their membershipin or activities on behalf of any labor organization, or by discriminat-ing in any other manner in regard to hire or tenure of employmentor any term or condition of employment.(b) Inquiring whether employees have instigated charges againstit or requesting the signing of statements withdrawing such charges, BRADY AVIATION CORPORATION31or in any other manner interfering with, restraining, or coercing itsemployees in the exercise of the right to self-organization, to formlabor organizations, to join or assist International Union, UnitedAutomobile, Aircraft and Agricultural Implement Workers of Amer-ica, (UAW-CIO), or any other labor organization, to bargain col-lectively through representatives of their own choosing, to engagein concerted activities for the purposes of collective bargaining orother mutual aid or protection, or to refrain from any or all such ac-tivities, except to the extent that such rights may be affected by allagreement requiring membership in a labor organization as a condi-tion of employment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the purposes of the Act :(a)Offer to Josephine Haynes, Mary Engdahl Hemphill, and BetteMoore immediate and full reinstatement to their former or substan-tially equivalent positions, without prejudice to their seniority orother rights and privileges and make them whole in the manner setforth in the Intermediate Report in the section entitled "The Remedy,"as modified herein.(b)Upon request make available to the Board or its agents, forexamination and copying, all payroll records, social-security pay-ment records, timecards, personnel records and reports, and all otherrecords necessary to analyze the back pay due and the right of rein-statement under the terms of this Order.(c)Post at its plant at Brady, Texas, copies of the notice attachedto the Intermediate Report marked "Appendix." 2 Copies of saidnotice, to be furnished by the Regional Director for the SixteenthRegion, shall, after being duly signed by the Respondent, be postedimmediately upon receipt thereof and be maintained by it for sixty(60) consecutive days thereafter in conspicuous places including allplaces where notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Sixteenth Region, inwriting, within ten (10) days from the date of this Order, as to whatsteps the Respondent has taken to comply herewith.CHAIRMAN FARMER and MEMBER RODGERS, dissenting :We do not agree with our colleagues' conclusion that the GeneralCounsel has made outa prima faciecase of discrimination.We dis-9 This noticeshallbe amendedby substituting for the words "The Recommendations ofa TrialExaminer," in the caption thereof, the words "A Decision and Order" In theevent that this Orderis enforcedby a decree of a United States Court of Appeals, thereshall be substituted for the words "Pursuant to a Decision and Order" the words "Pursuantto a Decree of a United States Court of Appeals, Enforcing an Order " 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDagree with their rejection of the Respondent's defense to the GeneralCounsel's case.So far as we can perceive, the General Counsel established affirma-tively that these 3 clerical employees were laid off, along with close to70 employees, for solely economic reasons.Thereafter, the Respond-ent learned that they had been among the organizers of the Union.Finally, the Respondent did not rehire them, nor did it hire anyoneelse to take the jobs previously occupied by them, which were neverfilled.The Respondent did hire clerical employees in other jobs.The record does not show how many of the 70-odd other laid-off em-ployees were ever rehired.On these operative facts, and by rejectingthe Respondent's asserted reasons for not hiring Haynes, Hemphill,and Moore and for hiring what clerical employees it needed in otherpositions from other applicants in preference to them, the Trial Ex-aminer found, and our colleagues agree, that the Respondent violatedSection 8 (a) (3) of the Act .3The reasoning of the majority necessarily means that all that needbe proved to establish a violation of the statute when an employerdoes not hire applicants for employment is that the employer knewthe applicants were union adherents.That is the sum and substanceof the"prima faciecase" established by the General Counsel here.The fact that the Respondent testified that it preferred other appli-cants to the three in question is considered by the Trial Examiner tobe a "pretext" because the Trial Examiner "had the illuminatingopportunity of seeing and listening to these young ladies."This ledthe Trial Examiner to find that the three young ladies were "fittedfor the positions given others in their stead," and my colleagues agreewith this estimate.But the Trial Examiner's, or this Board's, judg-ment of these applicants' clerical capabilities and qualifications ishardly a substitute for the Respondent's judgment based on their em-ployment record with the Respondent, and the Respondent's knowl-edge of their work on the job.And it cannot in any event serve torebut the Respondent's preference for other applicants, for even as-suming the correctness of the majority's conclusion that Haynes,Hemphill, and Moore were qualified for some of the positions, thereis no evidence at all to show that those employed in preference to thecomplainants were not more qualified.3 The majority also relies upon certain conduct of the Respondent antedating the chargeherein by more than 6 months,and therefore not subject to an unfair labor practice find-ing, and a single 8 (a) (1) finding after the charge was filedThe earlier conduct, althoughitmight be considered for the purpose of "appraising ambiguous acts," as the majoritystates, does not serve to rebut unambiguous and uncontroverted testimony of the Respond-ent as to the reasons for its choice of personnel to fill the relatively few vacancies thatoccurredThe single 8 (a) (1) is itself based on inference and assumption;it consistedof the perhaps suspicious,but by no means conclusive,circumstance of having an employ-ment application in view at the time the Respondent asked the complainant if she wouldwithdraw her charge.This action,coining after the charge of 8 (a)(3)was filed, doesnot evidence the Respondent's motives,or support the allegations of the earlier-filed charge. BRADY AVIATION CORPORATION33:We are particularly concerned with the implications of the ma-jority's holding in this case.Apparently, an employer cannot with-out risk of an 8 (a) (3) violation reject one job applicant and preferanother applicant if the employer knows the rejected applicant has.been a union sympathizer. If he does, to exculpate himself he mustprove that he had a valid reason for his preference by satisfying aTrial Examiner or this Board that they too would have chosen in thesame manner. This unfair burden has, in our opinion, been met bythe Respondent in this case, by introduction of extensive and precisereasons why other applicants were preferred to the complainants.But the Trial Examiner and our colleagues attach "little weight" to,the analysis prepared by the Respondent because it was a "self-servingdocument, prepared for purposes of exculpation."As we are unable to find that the General Counsel has establisheda prima faciecase, and therefore the Respondent had nothing to rebut,and because we believe that the Respondent's reasons for having hiredothers in preference to the alleged 8 (a) (3)'s must be accepted as true,because they are uncontroverted by any evidence other than the TrialExaminer's "illuminating observations," we would reverse the TrialExaminer's 8 (a) (3) finding herein.Intermediate ReportSTATEMENT OF THE CASEA charge having been duly filed by International Union, United Automobile,Aircraft and Agricultural Implement Workers of America, (UAW-CIO), hereincalled the Union, on May 26, 1953, and served on May 27, 1953, and a com-plaint and amendments thereto and a notice of hearing thereon having been dulyserved, and an answer having been filed by Brady Aviation Corporation, hereincalled the Respondent, a hearing involving allegations of unfair labor practices inviolation of 8 (a) (1) and (3) of the National Labor Relations Act, as amended,61 Stat. 136, herein called the Act, was held in Brady, Texas, before me, the dulydesignated Trial Examiner, on September 21 and 22, 1953.In substance the complaint, as amended, alleges and the answer denies, that inDecember 1952, Respondent discriminatorily discharged Juanice Jacoby and laidoff or discharged Josephine Haynes, Mary Engdahl Hemphill, and Bette Moore(collectively referred to herein as complainants), and has since refused to reinstatethem despite their application for reinstatement, because they joined or assistedthe above-named Union or engaged in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection; (2) interrogated its employeesconcerning their union affiliations and threatened and warned its employees to refrainfrom assisting, becoming members of, and remaining members of, the union; and(3) that by such conduct Respondent interfered with, restrained, and coercedemployees in the exercise of right conferred by Section 7 of the Act.At the hearing all parties were represented, were afforded full opportunity to beheard, to examine and cross-examine witnesses, to introduce evidence pertinent tothe issues, and to file briefs and proposed findings of fact and conclusions of law.The parties waived oral argument.Respondent filed a brief on October 23, 1953.1.FINDINGS OF FACT RELATING TO THE BUSINESS OF RESPONDENT AND THE LABORORGANIZATION INVOLVEDRespondent is and has been since October 1, 1951, a corporation duly organizedunder and existing by virtue of the laws of the State of Texas, having its principaloffice and place of business at Curtis Field, in the city of Brady, Texas, and is nowand has been at all times herein mentioned continuously engaged at said place of338207-55-vol. 110-4 34DECISIONSOF NATIONAL LABOR RELATIONS BOARDbusiness in the assembling of detailed parts into major part assemblies, for the useof the Air Force and Navy of the United States of America. During the year 1952,Respondent's gross receipts were in excess of $50,000.Respondent is now and forsome time past has been under contract with Intercontinental Mfg. Co., Inc., a Texascorporation, to supply labor for the purpose of assembling detail parts and othermaterial furnished by the latter company.During the year 1952, IntercontinentalMfg. Co., Inc. shipped directly from its Garland, Texas, plant, finished productsamounting to in excess of $25,000 and paid Respondent in excess of $50,000 forthe services of labor it supplied.All services supplied and sales made by Respond-ent were for the ultimate use of the Air Force and Navy of the United States. InCase No. 16-RC-1227 decided April 20, 1953, the Board found (citingWestportMoving and Storage Company, Crate Making Division,91NLRB 902), thatRespondent falls within that category of enterprises "substantially affecting nationaldefense" and that it will effectuate the policies of the Act to assert jurisdiction.I find that Respondent is engaged in commerce within the meaning of the Act.InternationalUnion, United Automobile, Aircraft and Agricultural ImplementWorkers of America, (UAW-CIO), is a labor organization within the meaning ofSection 2 (5) of the Act.II.THE ISSUES AND THE EVIDENCE RELATING TO THE ALLEGED UNFAIR LABORPRACTICESA. The General C'ounsel's case and evidence relating to 8 (a) (1) allegationsThe 4 complainants were among 6 employees, including, also Bonnie Jo Stevensand Diamitia Pennington, who had attended 1 or both of 2 evening meetings onNovember 13 and December 4, 1952, at the home of Juanice Jacoby for the purposeof organizing a bargaining unit among Respondent's clerical employees, a subjectwhich had been discussed since before a walkout in OctoberStevens resigned fromthe group on December 4 and Josephine Haynes was terminated on December 5.Bobby Lee Miller, president of Local 1181, representing Respondent's productionand maintenance workers, upon learning of Haynes' layoff, told W. C. Beck,Respondent's then director of labor relations, George Cantrell, Haynes' immediateforeman, and Earl Tomerlin, Respondent's manufacturing superintendent, thatHaynes was.the main cog in an office clerical employees' organizational group, andasked that she and other girls instrumental in the union drive be retained inRespondent's employ.Cantrell said he and Tomerlin would like to have a list ofthe girls so nothing of a nature similar to what had happened to Haynes wouldoccur in the future.Miller then wrote in green ink the names, Haynes, Bette Moore,Mary Engdahl (Hemphill), Jacoby, and Bonnie Jo Stevens on a paper torn froma notebook and laid it flat on Cantrell's table.Miller toldMoore, Tomerlin'ssecretary, what he had done and Tomerlin glanced at the paper.On December 19,1952,Miller protested to Cantrell the discharge of Jacoby on that date, stated thelist had been given in good faith, and Cantrell returned the list to him.Charles L. Glover, a former vice president of Respondent,' stated to Miller, just be-fore the first meeting he held with the grievance committee after he took over the han-dling of labor relations for Respondent, that the Company could operate much easierand much more profitably if it did not have to contend with the Union, that if he didnot have to waste his time he could be out obtaining additional business for theCompany, and that one of his primary objects, as labor relations man, was to bustthe local union half in two.While having coffee with Jacoby in the plant cafeteria,shortly after a walkout that had taken place in late October or early November 1952,Cantrell discussed with her the situation of five production and maintenance em-ployees who had been laid off, and whom the Company had more or less beenforced to rehire, and told her that these employees would get it again sooner orlater and that Respondent would eventually end up by getting Miller too.Afterthe walkout, Haynes having been asked to become temporary secretary of the local,Cantrell asked her if she had taken over as secretary and she replied, "No."Aboutthe same time, Ray Wells, who was in supervision, told Haynes he thought she wastoo open with the Union, too radical about it, and she should not be talking too.much.Similar discussions were engaged in by Supervisors Bill Crew, Norman West,and Arville Ludwig, who said they liked Haynes, her work was satisfactory withthem, and they wanted her to stay but did not think she would. Crew said thatiGlover was in Respondent's employ from November 16, 1952, to August 12, 1953.Hewas initially in charge of sales only and later assigned to all administrative functions otherthan those of.the accounting department. BRADY AVIATION CORPORATION35she should be careful and people whom Haynes understood to be members of super-vision, superior to Crew, were all after her.Tomerlin called Haynes into his office and told her in the presence of his secretary,BetteMoore, he thought unions were a racket getting employees' money, and neverdoing anybody any good; that if she had any contacts she should tell employeesthey were not helping themselves and he could not understand why the girls weresympathizing.About a week after December 5, 1952, the day she was laid off,Haynes asked Cantrell is she was laid off for union membership and he asked her ifshe had been mixed up with it.On June 1, 1953, through her husband, one of Respondent's employees, Glover,calledHemphill (who had been laid off on December 17, 1952, had signed a letterdated December 30, 1952, applying for reemployment, and whose name appearedon an unfair labor practice charge filed May 26, 1953) into his office from her home,asked her if she knew about her reemployment application (which he showed her),and asked her if she knew the charge (which he also showed her), was going to befiled.Glover also asked Hemphill if she would sign a statement withdrawing thecharge and have nothing more to do with the Union. In November 1952 LoreneWright,Respondent's personnel interviewer, who the Board stated in Case No.16-RC-1227 was shown by the record to do the actual hiring and in direct chargeof Respondent's personnel department, told Pauline Turner, an employee in thepersonnel section, that the department was overloaded, she thought another girlwas needed, and that Beck had told her that he would not have a girl in personnel whobelonged to the Union.On an unstated date employee Betty Jean Kensing, anaccounting department clerk, overheard Troy Gates, Respondent's captain of theguard (comprising a group of 10 employees) since about May 1953, state to employeeJonell Stewart, sitting at the same desk with her, that 4 girls (mentioning Jacoby,Hemphill, and Moore) had been fired on account of the Union, and if Stewartwanted to work for the Company until she got ready to quit and get married, she hadbetter stay out of the Union and keep her nose clean. In February 1953, Blotner,Respondent's executive vice president, on the morning after the granting of a plant-wide cost-of-living increase, came into the accounting department where the em-ployees were talking about the increase.He spoke to the group and said that theycould see that they did not need a union to get what they wanted, that they hadgotten the same privileges as the production and maintenance employees and did nothave to pay dues .2B.The General Counsel'scaseand evidence relating to (8) (a) (3) allegations1.The discharge of and refusal to reinstate Juanice JacobyJacoby went to work for Respondent on May 8, 1952, as the 343rd employee hiredplantwide.Her original wage was $1 an hour, increased automatically to $1.05 at theend of 16 weeks and meritoriously to $1.15 on November 1, 1952. She first workedas a department clerk under Miller where she kept a file on production and main-tenance employees, posted timecards, and did routine typing.About July 1, 1952,she was moved to a newly established accounting department where she worked underT. J. McQueen, performing, in addition to her former duties, the task of keeping andhelping make ready B cards for the timekeepers each day.Her duties did not requireshorthand.She held two union or unit organizational meetings at her home onNovember 13 and December 4, 1952. On December 19, about half an hour beforequitting time, she was called into Beck's office where, in the presence of McQueen,Beck stated her employment possibly and probably was to be terminated and sug-gested that she resign. Jacoby refused to resign and asked why she was being ter-minated.Beck and McQueen stated the matter was above their heads, and uponbeing pressed by Jacoby, said the reason was exposure of confidential information;that she had been told that Robert Simpson, a timekeeper, had been made a super-visor.Jacoby was thereupon discharged.About a week before her termination,Jacoby was in the personnel office leaving some papers when she spoke to Simpsonwho was getting a red button (the insignia of a supervisor) and a half hour later,when she was back in her office, she told Timekeeper Clarence Geistman that Simp-son was wearing a red button.On December 19, Jacoby told Beck and McQueen,who did not answer, that she could not see why Simpson's promotion was confidential2Following the direction of elections in Case No. 16-RC-1227, an election was held onMay 20, 1953, among the office clerical employees which resulted in tally of 7 votes for theUnion, 25 against the Union, and 1 vote challenged. 36DECISIONSOF NATIONAL LABOR RELATIONS BOARDsince he was wearing the red button on his belt where it could easily be seen. Pre-viously,McQueen had told Jacoby and Stevens(who it will be recalled resigned fromthe organizing committee)that some information had gotten out, that he did notknow who was responsible,but that they should not give out anything and if indoubt they should contact him.No one in a supervisory position told her that sheshould not disclose the fact of promotions to fellow workers and she never receivedinstructions as to what was considered to be confidential.Although she signed aletter, dated December 30, 1952, mailed January 27,1953, and received by Respond-ent on January 28,1953, applying for reemployment,Jacoby has not been reinstated.2.The layoff of and failure to reinstate Josephine HaynesHaynes went to work for Respondent on March 19, 1952, as the 150th employeehired plantwide.Her original wage was $1 an hour, increased automatically aroundJuly 12 and meritoriously 5 cents an hour further sometime in August 1952Shefirst worked as a production clerk under A. B. Currey and after 2 months Cantrellbecame her supervisor.Her duties,which did not involve taking dictation, consistedin compiling the records of the production and maintenance employees of the wholeplant and carried her from one department to another.Her work was frequentlycomplimented and never criticized.In November 1952 Haynes was asked by some-of the girls,who had not received the 16-week automatic pay increase,to organize-a bargaining unit.She spearheaded the drive to form a union for the clerical em-ployees, selected the committee,and attended the two meetings at Jacoby's house onNovember 13 and December 4, 1952. She was laid off on December 5, 1952, when,in her estimation,between 1,200 and 1,300 persons were employed by Respondent,which to her knowledge was the peak or high level of employment since the time-she was hired.When Haynes reported for work on the morning of December 5, 1952,she found she had no office and was informed by Cantrell that he had orders to moveit to the personnel department and was informed by Tomerlin that he did not knowwhere she was going.At 3 o'clock,upon learning from two fellow employees thatshe had been laid off,she went to Beck's empty office where she found,and took,her termination papers and paycheck and proceeded to the empty office of Tomerlin,who when he saw Haynes there,went through another office to the other end of theplant.Haynes' termination notice,signed by Cantrell, ascribes her termination to theclosing of a department and states"her work was excellent-well satisfactory."-Haynes signed a letter applying for reemployment which was dated December 30,1952, given to Miller, and received by Respondent on January 28, 1953. She wastold by Cantrell,about a week after her separation,that he thought she would beback to work in about 3 weeks and was told by Beck, around the last of January orthe first of February 1953 when she went to the plant and asked for a job, that whenRespondent started rehiring she would be the first to be hired because she was the-first to have been laid off.Haynes has not been reinstated.3.The layoff of and failure to reinstate Mary Engdahl HemphillHemphill (then Engdahl)went to work for Respondent on June 16, 1952, as-the 544th employee hired plantwide.Her original wage was $1 an hour and shereceived a 5-cent merit increase in September 1952. She has a high school and a busi-ness college training,has taken a secretarial course, and completed a shorthand coursein the 100-word class.She worked in the parts control department,first underC. B. Young and later under Walter Hargess. She was the first girl hired into thedepartment and set up some of the files.Dorothy Talley and Dorothy Taylor werehired into the department later.Hemphill filed paper work that came in with theparts,cared for personnel files of two departments,and did typing and other gen-eral office work.She was complimented,but never reprimanded. by any of hersupervisors.She attended the first organizational meeting at Jacoby's home on No-vember 13,1952, but not the second,and was a member of the organizing committeeof the clerical employees.She was laid off, without notice, on December 16, 1952,a day-when she was out sick. Respondent's termination notice gives"no work" as the-cause.Taylor,not a member of the organizing committee and who never workedon the personnel files, was also laid off at the same time,but recalled on February 23,1953.Talley, who told Hemphill she had been tried out on dictation and had beendecided against as Beck's possible secretary,was not laid off.On December 17Beck and McQueen told Hemphill there had been a general layoff of about 30 peo-ple.Hemphill applied for reemployment by letter dated December 30, 1952, andreceived by Respondent on January 28, 1953. She visited Beck the same day Hayne-,. BRADY AVIATION CORPORATION37-saw him3and he told her there had been a general layoff on December 16, thatthere were no openings then, and the whole thing was over his head. On June 1, 1953,Glover told her (in addition to what has been related in section II A, above) herapplication for reemployment was in the dead file, that if he had known she wanteda job and had come to him he would have given her one, and that the only wayshe could help him was to sign a statement withdrawing the charge and have nothingmore to do with the Union.Hemphill moved to Abilene on June 30,1953, and re-newed her application for reemployment by a letter she neglected to sign, whichwas replied to by a letter dated July 10, 1953,from Glover, stating Respondent wasinterested in determining whether Hemphill had written the letter.Hemphill hasnot been reinstated.4.The layoff of andfailure to reinstate Bette MooreMoore wentto work forRespondenton April 11, 1952, the201st employee hiredplantwide, at$-1an hour, receivedan automaticraise of 5cents an hour after 16weeks, andamerit increaseof 5 centsan hour aboutNovember 22, 1952. Sheworkedin the tooling and dieing departmentunder Tomerlin and, when he wasadvanced to the positionof manufacturing superintendent,undertookadditional dutiesas Tomerlin's secretary.After Haynes' layoffon December5, 1952,Moore, al-though she was very busy and tried to have thepersonnel departmentcare for thework, was obliged to type the dailyproduction reports thathad formerlybeen writtenby HaynesShe did sometyping for, and took dictation from, Glover who as wellasMarcusYates, thehead man inthe tool department, told her shewas doinga good job.On November 13,1952,sheattended the organizational meeting atJacoby's homeand was a member of the organizing committeewhich thencomprisedHaynes, Jacoby,Hemphill,Stevens, and herself.On December 19, 1952, the dailyproduction reports werenot broughtto her and Tomerlintold her theywere going tobe discontinued.About 1:30that afternoon she was handed her termination papersby one of the girls from theaccounting department and at 2 p. in. Tomerlin toldher that there was a general layoff and perhapswhenrehiring started in the fall shecouldbe reinstated.In January1953 she sawBeck at the plant, asked him what herchances were of being reinstated,was told production and contracts were falling off,and she toldBeck thatthe statement in her termination notice that she was laidoff becauseof no workwas untrue because she was busier thanshe everhad been.She signed a letter datedDecember 30, 1952, applyingfor reemployment,which wasreceived byRespondent on January28, 1953, andhas not been reinstated.5.Hirings and separations of clerical employeesOf the 20 women clericals hiredby RespondentbetweenDecember29, 1952, andJune 15, 1953, 5 had resigned by August 21, 1953, 4 had been laid off by Sep-tember 4, 1953,and 1 was terminated for prolonged absence on September14, 1953.Eight women clericals, in addition to the complainants,were laidoff byRespondentbetween December 17, 1952, and July 17, 1953; of these, Taylor (referred to aboveas having been laid off on December17, 1952)was recalledon February 23, 1953,1was laid offon December 19, 1952, and the other6 (all of whom had entered Re-spondent's employment on dates betweenAugust 1, 1952, andJune 15, 1953) werelaid off on dates subsequentto July 2, 1953.4 Fifteen other officeclerical employees,who had beenhired on various dates betweenApril 1, 1952, andDecember29, 1952,resigned on divers dates between December19, 1952, and July 17, 1953.C. Respondent's case and evidence in refutation 8 (a) (1) allegationsRespondentasksthe Board to find that the complainants were laid off for causeand that there is no showing in the record that management knew about the or-ganizational meetings attended by the complainants or that it restrained,coerced, orinterfered with its employees' rightsunderthe Act.3Hemphill,Haynes,Moore, and Jacoby went to the plant together on this day andHemphill, Haynes,and Mooretalked to Beck individually after they had indicated theywanted to see him in a group.* There was no evidence disclosing the average length of service, as of the period JanuaryY to 19, 1952,of the 4 complainants in comparison with that of those of the 33 office cleri-calswho were either in Respondent's employment during the December 1952 period orvoted in theMay 23,1953, election. 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDGlover did not state to Miller that one of his primary objects as labor relations man.was to bust the Union and Gates did not tell Stewart that four girls had been firedon account of the Union and if Stewart wanted to continue working for the Com-pany she had better not become involved in union activity.Tomerlin did not knowof Haynes' and Moore's union activities until after their layoff and did not knowwho the organizing group was until after the first of the year.Management meet-ing discussions were to the effect that no one should be discriminated against becauseof union activities.Miller, stating, "I'm going to give you this list before you getthem all," offered Tomerlin, who was alone in the office, a list of people interestedin forming a union; after December 19, 1952, to the best of Tomerlin's knowledge,and after Moore and Haynes had been laid off and Tomerlin refused the list, it was.folded and he could not see the names. Sometime after December 19, 1952, Millerhanded Cantrell a list containing Haynes' name and some other names which he doesnot recall.The list of names, written by Miller on a three-cornered triangular scraptorn from a piece of plain white stationery lying on Cantrell's desk, were kept byCantrell in his billfold for 2 days when upon Tomerlin's instructions he returned it toMiller.Tomerlin was not present when Miller handed Cantrell the list and thoughthe list presented by Miller at the hearing may have contained the same namesas those appearing on the list handed Cantrell, the list Cantrell received was notwritten on the same paper as that offered in evidence.Cantrell heard no discussionatmanagement-supervisory meetings to the effect that the Company was inclined tosupport a union among production and maintenance workers but opposed a unit of-office clerical workers.The desire of Respondent's present director of personnel,labor relations, and public relations, who assumed his position July 15, 1953, hasbeen to encourage the development of the Union and see that the Union gets a square-deal so that the Company may have good relations with labor. The general com-munity feeling in Brady, where people work mainly on farms and ranches, was thatlocal residents were being unduly harassed and continuously stirred up by the Union.D. Respondent's case and evidence in refutation of the 8 (a) (3) allegations1.The discharge and nonreinstatement of Juanice JacobyJacoby acted as a clerk in the timekeeping department and when that departmentwas consolidated with the accounting department she was moved into the latter divi-sion and performed her duties rather well.McQueen, supervisor of the accountingdepartment from May 20, 1952, until March 15, 1953, imparted to employees, includ-ing Jacoby, the necessity of keeping information confidential.On one occasionMcQueen stated to Jacoby and another employee that some information detrimentalto the interests of the Company had leaked out of the accounting department, thathe did not know how it had gotten out, and generally warned them in a mild waythat information the department had access to was not to leave the bounds of thedepartment.He cannot specifically name any other instance of cautioning her.Jacoby was the only one who left (walked out of) the personnel department whenSimpson was getting his button and the knowledge of his promotion preceded hisarrival at another part of the premises where he was confronted by some timekeepers,with some unfavorable remarks, and quite a bit of confusion (which probably wouldhave happened even though the knowledge of Simpson's promotion had not beenotherwise revealed, because everyone would know about it by his wearing a red but-ton) was brought up.McQueen could err in his judgment that the appointment of a supervisor was con-fidential information and had not instructed the girls in his department that promo-tions were confidential.McQueen discharged Jacoby on his own initiative withoutconsulting others because news of the promotion spread from a confidential depart-ment by means of her statements.McQueen did not know of any union activities onJacoby's part.When Glover testified the cause of the necessity to eliminate Jacobywas that all work of a personnel nature was being transferred as fast as possible to.the personnel office, he meant Haynes and Jacoby's statement in her application for-unemployment compensation was false. She was not laid off and Beck wrote the:commission that she was fired.2.The layoff of and failure to reinstate Josephine HaynesHaynes' job was abolished. It was decided that it was unnecessary and undesirabletomaintain duplicate personnel records in the production department as well as inthe personnel office.Since the removal of personnel functions would cut down herduties to about an hour a day in preparing a production report,itwould not be BRADY AVIATION CORPORATION39economical to retain Haynes for that amount of work.An effort was made to locateanother position for her and there was no position available after Haynes' layoff. Fol-lowing her layoff the preparation of merit increases, transfers, rate changes, and soforth went to the personnel department, the filing of extra copies of records waseliminated, and the production report was prepared by Moore until she was termi-nated on December 19. The personnel department was pretty badly snowed underand Respondent replaced 2 girls there with 2 girls who would work, since the budgetprovided no money to add anyone to the personnel department.Mary FrancesFindley, who could take shorthand and do typing but who was not experienced enoughfor secretarial work, was hired on November 24, 1952, to work with Haynes and wastransferred to the purchasing department on December 3, 1952.The personnelrecords indicate that Haynes was incapable of taking shorthand.Taylor was re-hired as production control clerk in preference to Haynes for thereasonthat Hayneshad no previous experience in that type of work and Taylor had.After Haynes hadbeen laid off Miller rushed into Tomerlin and said, "Here, I want to give you a listof our organizing committee before you lay them off." Tomerlin refused the listbecause he did not want it and he did not look at it. Cantrell did not know thatHaynes was part of a union organizing group until after she was laid off.Her jobhas never been reactivated.A typed analysis, dictated by Vice-President Glover in June 1953 after the filingof the charge, of his determination as to why the girls "in the subject case" couldnot fill the positions given 17 of the 20 office clericals hired after the discharge of the4 girls named in charge, and a typed job analysis, prepared by Rudder from therecords of the Company of 3 girls hired on January 9, 1953, June 2, 1953, and June16, 1953, state, insofar as they affect Haynes, that: (1) Eloise Mahan, hired Feb-ruary 2, 1953, had a history of experience and ability in handling rates and classifica-tions,weekly personnel reports, 16 weeks' review, etc., and Haynes possessed noexperience qualifying her for that type of work; (2) Haynes did not have the ex-periencepossessed by Grace Turpin, who was hired February 16, 1953, to performwork involving knowledge of calculating machines, and the ability to accumulateand present charts and graphs; (3) Haynes did not have the qualifications orexperience required to do work involving secretarial ability and knowledge of filingsystems, specifications, labor graphs, charts, etc., which Barbara Pittard, who washired on February 16, 1952, performed until July 31, 1953; (4) on February 16,1953, Geraldine Vick was hired as personnel clerk, a position obviously requiringmorethan average intellectual ability, poise, and personality, and Haynes was notconsidered qualified to fill this position which Vick occupied until May 29, 1953;(5) Dorothy B. Taylor was rehired on February 23, 1953, rather than Haynes becauseshe had previously performed the functions to which she was assigned and consideredbetter qualified therein than Haynes; (6) Haynes' personnel record does not indicateany experience in handling PBX or teletype machines where as Joahn H. Tetens,hired February 25, 1953, and laid off July 17, 1953, was utilized 1 day per week,as relief switchboard operator; (7)Haynes' application shows some 7 months'experience as an invoice checker at J. C. Penney Company and since that Companywas unable to substantiate her statement, it was assumed that Haynes did not havethe qualifications for the position of accounting clerk for which Thelma J. Fowlerwas hired on February 25, 1953; (8) Haynes did not possess the knowledge ofaccounting procedures and various business machines involved in the accountingclerkpositionforwhichWanda Lankford was hired on February 26, 1953; (9)Jonell Stewart, hired February 26, 1953, had 3 years' bookkeeping experience andHaynes was not qualified to handle daily extension on timecards, rate changes, ter-minations,and reclassifications as an accounting clerk which Stewart performeduntilAugust 21, 1953; (10) Elsie M. Dumas' application for employment showed5 years of excellent varied background for handling the position of posting clerk,her personnel test indicated a very high mentality, and she was considered bettersuited for posting receipts, completions, reworks, rejections, losses, etc., than Haynes;(11)Haynes was not considered qualified to take the job as accounting clerk,responsible for checking invoices and the preparation for payment and posting ofaccounts payable, given Wilhemina McBee on March 3, 1953, and performed by heruntilMay 14, 1953; (12) Haynes was not considered qualified to take the job ofaccounting clerk, involving basically the extension of earnings and deduction of uniondues, given Genevia L. Johnson, a person of approximately 8 years' experience, hiredApril 7, 1953, and terminated September 14, 1953, for absenteeism; (13) Anna LeaPatterson, hired April 13, 1953, and laid off September 4, 1953, had duties requir-ing absolute accuracy and responsibility with a minimum of supervisionas a planningclerk and Haynes was not considered to have the backgroundor experiencequalify-ing herfor thisposition;(14) Haynes was not qualified for the duties performed by 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlice L. Turpin,hired April 20, 1953, of preparing,as assistant to the secretary ofthe vice president in charge of sales, sales letters including other material,and in-volving such functions as maintenance of various charts, relief teletype and PBXoperator,and fill-in industrial nurse,(15) it was determined by the purchasing agentthat Betty Z. Carothers,hired April 28, 1953, and laid off July 3, 1953, was betterqualified for the job of handling and typing purchase orders and the maintenance oflogs, etc., than Haynes;(16)Martha J. Sessom, hired May 18, 1953, who had beena night manager for Western Union, was considered to be more experienced andreliable under minimum supervision under the conditions of her job of maintainingKardex records than Haynes,(17)Haynes was not considered as well qualified asMartha J. Keeler, a 120-word per minute stenographer and a neat and accurate 60-word per minute typist, hired May 18, 1953, for a job requiring secretarial abilitytogether with knowledge of statistical quality control charts and data;(18)DorisSayles was hired December 29, 1952, as secretary to the sales manager and resignedJanuary 9,1953(no reason is specifically stated for employing Sayles rather thanHaynes), (19)Barbara Brock, who had worked for Respondent from May untilSeptember 1952, was rehired June 2, 1953,as secretary to the purchasing agent, ajob requiring secretarial ability and experience to assure accuracy(no reason isspecifically stated for employing Brock rather than Haynes);and (20)Jewell T.Paul, with 13 years' experience as a cashier,bank teller,and bookkeeper,was hiredas a clerk to post records and check invoices against original purchasing records on-June 15, 1953,and laid off on July 3, 1953(no reason is specifically stated for em-ploying Paul rather than Haynes).3.The layoff of and failure to reinstate Mary Engdahl HemphillGlover, Respondent'svice president,who, as above indicated served only fromNovember 16, 1952, until August 12, 1953, has no personal knowledge of Hemphill'sfunctions.Her separation slip signed by Hargess,representingGlenn L. MartinCompany to whom approximately 20 to 26 employees had been assigned, indicated"layoff-no work."The number of Martin representatives was reduced to some5 or 6 in November 1952. A copy of Hemphill's unemployment compensation appli-cation bears by check-mark the reason for her termination as "I was laid off," and inprinted writing the explanation of her separation as "reduction in force." It neverregistered with Glover that Engdahl and Hemphill was one and the same personuntil some time before June 1, 1953.On that date he asked her if she were interestedin employment and whether or not she was aware that an unfair labor practice chargehad been filed,whether it had been filed at her instigation and request, and if shewould sign a statement to the effect that she was not desirous of pursuing an unfairlabor practice charge; Glover made no statement to Hemphill relative to her ceasingunion activities.Of the three girls in the parts control where Hemphill worked atthe time of her layoff, one who was hired subsequent to Hemphill's hiring date wasretained.Hemphill had some experience in the work Dorothy B. Taylor was re-hired to do February 23, 1953; the department head preferring Taylor to Hemphill.On the Monday or Tuesday before Friday,May 29, 1953, Glover talked withHemphill's husband about getting him a part-time job in Abilene when he went backto school-the job was procured for him between May 27 and May 29. In consider-ing Hemphill for reemployment Glover figured she would leave when her husbandwent to Abilene and he was surprised in July to receive her change of address noticeand continuing application for employment.Otis Lickman,assistant supervisor inthe parts control department where the system of keeping detail records had to bechanged in December because complete accuracy was not being obtained,knows thatDorothy Talley was retained,Hemphill and Taylor were laid off, and Talley waskept because she was the most efficient;he does not know why Taylor was recalledand Hemphill was not since Taylor had more experience than Hemphill.Hemphillwas in charge of the personnel file and no other girl touched it;Taylor did workmore comparable to that of Talley, who was not required to take dictation.Itwouldbe hard to say whether Talley or Hemphill were the more efficient because theyperformed different duties. Talley kept more accurate records than Hemphill but itwould not be said that Hemphill was inefficient.Part of the work Hemphill didwas eliminated after the layoff: the expediters were allowed to keep their ownrecords and the detail status book was eliminated.Taylor's and Hemphill's dutieswere eliminated before they were laid off.The Glover and Rudder analyses state,insofar as they affect Hemphill,that: (1)EloiseMahan was hired February 2, 1953, due to her history of experience andability in handling rates and classifications, weekly personnel reports, 16 weeks'review, etc.,and Hemphill possessed no experience qualifying her for that type of BRADY AVIATION CORPORATION41work; (2) Hemphill did not have the experience possessed by Grace Turpin, whowas hired February 16, 1953, to perform work involving knowledge of calculationmachines, and the ability to accumulate and present charts and graphs; (3) Hemphilldid not have the qualifications or experience required to do work involving secretarialability and knowledge of filing systems, Air Force specifications, labor graphs,quality control charts, etc., which Barbara Pittard, who was hired on February 16,1952, performed until July 31, 1953; (4) on February 16, 1953, Geraldine Vick washired as personnel clerk, a position obviously requiring more than average intellectualability, poise, personality, and ability to meet the public, and Hemphill was notconsidered qualified to fill this position which Vick occupied until May 29, 1953;(5) Dorothy B. Taylor was rehired on February 23, 1953, because she had previouslyperformed the functions to which she was assigned and considered better qualifiedtherein than any other person unfamiliar with these details; (6) Hemphill's per-sonnel record does not indicate any experience in handling PBX or teletype machines,whereas Joahn H. Tetens, hired February 25, 1953, and laid off July 17, 1953, wasutilized 1 day per week as relief switchboard operator and the rest of the time handledinspection log books, reports, and quality control charts; (7) Hemphill did not haveany experience in the position of accounting clerk for which Thelma J. Fowler washired on February 25, 1953; (8) Hemphill did not possess the knowledge of account-ing procedures and various business machines involved in the accounting clerkposition for which Wanda Lankford was hired on February 26, 1953; (9) JonellStewart, hired February 26, 1953, had 3 years' bookkeeping experience and Hemphillwas not qualified to handle daily extension on timecards, rate changes, terminations,reclassifications as an accounting clerk, which Stewart performed until August 21,1953; (10) Elsie M. Dumas' application for employment showed some 5 years'background for handling the position of posting clerk, her personnel test indicateda very high mentality, and she was considered better suited for a job involvingposting receipts, completions, reworks, rejections, losses, etc., for which she washired on March 9, 1953, than Hemphill, (11) Hemphill was not considered qualifiedto take the job of checking invoices and the preparation for payment and posting ofaccounts payable, given Wilhemina McBee, who had 8 years' office work experience,on March 3, 1953, and performed by her until May 14, 1953; (12) Hemphill wasnot considered qualified to take the job involving the extension of earnings and'deduction of union dues, given Genevia L. Johnson, a person of approximately 8years' experience, hired April 7, 1953, and terminated September 14, 1953, forabsenteeism; (13) Anna Lee Patterson, hired April 13, 1953, and laid off September 4,1953, had duties requiring absolute accuracy and responsibility with a minimum ofsupervision as a planning clerk and Hemphill was not considered to have the back-ground or experience qualifying her for this position; (14) Hemphill was not qualifiedfor the duties performed by Alice L. Turpin, hired April 20, 1953, of preparing,as assistant to the secretary of vice president in charge of sales, sales letters includ-ing other material, and such functions as maintenance of various charts, relief tele-type and PBX operator, and fill-in industrial nurse during emergencies; (15) BettyZ. Carothers, hired April 28, 1953, and laid off July 3, 1953, was employed ratherthan Hemphill when it was learned the latter proposed to move out of town; (16)Martha J. Sessom, hired May 18, 1953, who had been night manager for WesternUnion, was considered to be more experienced and reliable under minimum super-vision under the conditions of her job ofmaintainingKardex records than Hemphill;(17) Hemphill was not considered as well qualified as was Martha J. Keeler, a 120-word-per-minute stenographer and a neat and accurate 60-word-per-minute typist,hiredMay 18, 1953, for a job requiring secretarial ability together with knowledgeof statistical quality control charts and data; (18) Doris Sayles was hired Decem-ber 29, 1952, as secretary to the sales manager and resigned January 9, 1953 (noreasonisspecifically stated for employing Sayles rather than Hemphill); (19)Barbara Brock was rehired June 2, 1953, as secretary to the purchasing agent, a jobrequiring secretarialability andexperience to assureaccuracy (no reason is spe-cifically stated for employing Brock rather than Hemphill); and (20) Jewell T.Paul, with 13 years' experience as a cashier, bank teller, and bookkeeper, was hiredas a clerk to post records and check invoices on June 15, 1953, and laid off onJuly 3, 1953 (no reason is specifically stated for employing Paul rather thanHemphill).4.The layoff of and failure to reinstate Bette MooreThe specifications in Moore's termination notice that she was laid off on accountof (no) work require some qualifications: When Glover and Tomerlin shared adja-cent offices it was necessary for the two to share the services of a secretary.Mooredid some work for Glover and when it was determined she would not be suitable 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDor satisfactory as his secretary, and Glover had to secure a secretary, it was nolonger necessary to keep her.A part of Moore's job included certain work relativeto the personnel records of the tooling department and the transfer of all work of apersonnel nature, as fast as possible to the personnel office, caused a partial reduc-tion in the work Moore was handling. The production report which Haynes hadbeen doing before her separation was prepared by Moore during the remainder ofher time with the Company. Taylor, rather than Moore, was rehired because Moorehad no previous experience as a clerk in production control.The circumstancesof Moore's layoff were that she had been employed as a department clerk in toolingand when Tomerlin moved to his new duties of manufacturing superintendent hecarriedMoore along with him to try her out as his secretary.Glover also triedher as a secretary. She did not prove efficient for that job, the duties which she hadbeen performing as a departmental clerk were also eliminated, and she was laidoff for lack of work.Moore was not laid off for union activities.Tomerlin didnot know of her union activities at the time of her layoff, but he did know aboutsuch activities after her layoff and this knowledge did not affect any decision hemight have made with reference to trying to find a position for her on rehire.AboutNovember 22, 1952, Tomerlin approved the payment of a merit increase to Moore.The Glover and Rudder analyses, insofar as they affect Moore, state that: (1)EloiseMahan, hired February 2, 1953, had a history of experience and ability inhandling rates and classifications, weekly personnel reports and reviews, and Moorepossessed no such experience; (2) Moore lacked the experience possessed by GraceTurpin, who was hired February 16, 1953, to perform work involving knowledgeof calculation machines, and the ability to accumulate and present charts and graphs;(3)Moore did not have the qualifications or experience required to do work involvingsecretarial ability and knowledge of filing systems, specifications, labor graphs andcharts,which Barbara Pittard, who was hired on February 16, 1952, performeduntil July 31, 1953; (4) on February 16, 1953, Geraldine Vick was hired as personnelclerk and Moore was not considered qualified to fill this position which Vick held for31/zmonths; (5) Dorothy B. Taylor was rehired on February 23, 1953, becauseshe was considered better qualified therein than any person unfamiliar with herwork; (6) Moore's record does not indicate any experience in handling PBX orteletype machines on which Joahn H. Tetens, hired February 25, 1953, and laid offJuly 17, 1953, was utilized 1 day per week, as a relief; (7) Moore did not have thequalifications for the position of accounting clerk for which Thelma J. Fowler washired on February 25, 1953; (8) Moore did not possess the knowledge requiredin the accounting clerk position for which Wanda Lankford was hired on February26, 1953; (9) Jonell Stewart, hired February 26, 1953, had 3 years' bookkeepingexperience and Moore was not qualified to handle daily extension on timecards,rate changes, terminations, and reclassifications which Stewart performed untilAugust 21, 1953; (10) Elsie M. Dumas' application for employment showed some5 years of excellent varied background for handling the position of posting clerk,her personnel test indicated a very high mentality, and she was considered bettersuited for posting receipts, completions, reworks, rejections, losses, etc., than Moore;(11)Moore was not considered qualified to take the job handled by WilheminaMcBee from March 3, 1953, until May 14, 1953; (12) Moore was not considered"as qualified for a job of accounting clerk, involving basically the extension of earn-ings and deduction of union dues, as was Genevia L. Johnson, hired April 7, 1953,and terminated September 14, 1953, for absenteeism; (13) Anna Lee Patterson washired April 13, 1953, and laid off September 4, 1953, and Moore was not consideredto have the background or experience qualifying her for the position given Patterson;(14)Moore was not considered to have the potential to immediately qualify herfor the duties performed by Alice L. Turpin, hired April 20, 1953, of preparing salesletters including other material, maintaining various charts, and acting as reliefteletype and PBX operator and nurse; (15) it was determined by the purchasingagent that Betty Z. Carothers, hired April 28, 1953, and laid off July 3, 1953, fora job for which Moore was considered, was the better qualified for the handlingand the neat and accurate typing of purchase orders and the maintenance of logs;(16)Martha J. Sessom, hired May 18, 1953, was considered to be more experiencedand more reliable in maintaining Kardex records than Moore; (17) Moore wasnot considered as well qualified as Martha J. Keeler, a stenographer and typist hiredMay 18, 1953, for a job requiring secretarial ability together with knowledge ofstatistical quality control charts and data; (18) Doris Sayles was hired December 29,1952, as secretary to the sales manager and resigned in 2 weeks (no reason is spe-cifically stated for employing Sayles rather than Moore); (19) Barbara Brock, whohad worked for Respondent from May until September 1952, was rehired June 2,1953, as secretary to the purchasing agent (no reason is specifically stated for em- BRADY AVIATION CORPORATION43ploying Brock rather than Moore); and (20) Jewell T. Paul was hired as a clerk topost records and check invoices on June 15, 1953, and laid off within 3 weeks (noreason is specifically stated for employing Paul rather than Moore).5.Respondent's general employment situationRespondent's total employment figures have been fluctuating for the 8 or 9 monthsbefore September 22, 1953.The peak of employment was in the vicinity of 1,200 inMarch, 1953, a decline to around 700 at the time of the hearing, and there were.approximately 70 layoffs in December 1952.III.MATERIAL FINDINGS OF FACT, DISCUSSION, CONCLUSIONSA. Alleged interference, restraint, and coercion1.The factsIt is not denied and I find that: (a) Cantrell stated to Miller that the Companycould operate much easier and much more profitably if it did not have to contendwith the Union and that if he did not waste his time he could be out obtaining addi-tional business; 5 (b) Cantrell told Jacoby that five employees laid off after a walk-out, whom the Company had more or less been forced to rehire, would get it againsooner or later and would eventually get Miller; (c) Cantrell asked Haynes if shehad taken over as secretary of the local, (d) Wells told Haynes he thought she wastoo open and radical about the Union and should not be talking too much; (e) Crew,West, and Ludwig told Haynes they thought she would not stay and Crew told hershe should be careful because people in supervision, superior to him, were after her;(f)Tomerlin told Haynes he thought unions were a racket and getting employee'smoney, never doing anybody any good, and that if she had any contacts sheshould tell employees they were not helping themselves; he could not understandwhy the girls were sympathizing; (g) Cantrell, in response to Haynes' inquiry if shehad been laid off for union activity, asked her if she had been mixed up in it;(h)Glover called Hemphill's attention to her application for reemployment andasked her if she know about it and was aware that an unfair labor practice chargehad been filed, if it had been filed at her instigation and request, and if she wouldsign a statement to the effect that she was not desirous of pursuing an unfair labor prac-tice charge; 6 (i) Wright informed Turner that Beck had told her he would not have agirl in the personnel department who belonged to the Union; and (j) Blower toldthe accounting department employees they could see they did not need a Unionas they received the same privileges as production and maintenance employees anddid not have to pay dues.2.Discussion and conclusionNone of the above statements or inquiries made by Wells, Crew, West, Ludwig,?Tomerlin, or Wright were shown to have been made within 6 months of the filingand service of the charge. In fact it affirmatively appears that most, if not all, ofthem were made before November 27, 1952.Without deciding then, whether any,of them were of a sufficient character to constitute interference, restraint, or coercionwithin the meaning of Section 8 (a) (1) of the Act, Section 10 (b) of the Act pre-cludes the making of any unfair labor practice finding based upon such inquiriesand statements.Nor does the General Counsel claim otherwise. This is not to say,however, that the statements and inquiries may not be considered for the purposeof determining whether the attitude of Respondent toward the Union and those em-ployees seeking the establishment of an office clerical unit therein was one of ap-proval, opposition, or mere tolerance.The only statement as shown to have beenmade after November 27, 1952, by Cantrell, who indeed did not becomegeneralI credit Cantrell's denial of Miller's testimony that Cantrellsaid one ofhis primaryobjects as labor relations man was to bust the local union half in two.6Hemphill's testimony concerning this conversation was substantiallythe same asGlover's except In tworespects:She testified, and Glover did not deny it, that he askedher about her reemployment application ; she testified, and Glover did deny it, that Gloverasked her to have nothing more to do with the Union I accept Glover's denial.7 The General Counsel madea prima facieshowing, which was not rebutted, that thesefour men were supervisors sufficient to warrant a finding that their statements should beattributed to Respondent. 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDforeman until about December 1, 1952, was elicited from him by Haynes sometimeafterDecember 5, 1952, when she was laid off. The complaint contains no allega-tions that Respondent'sofficers or agents interrogated employees concerning theirunion affiliations at any time before April 1953 and I perceive no adequately unlawfulelement of restraint,coercion,or interference inherent in this question,prompted asitwas by the employee herself,which would justify the conclusion that Cantrell en-gaged in an unplead violation of Section 8 (a) (1).A quite different situation confronts us, as we come to consider the formally pleadallegation that Glover threadened and advised Hemphill to withdraw her charge andto sign a statement that she would refrain from union activity.As I have alreadypointed out,the General Counsel has not convinced me that Glover asked what iscontained in the last part of this allegation,to wit, that Hemphill should sign a state-ment agreeing to refrain from union activity in the future.But, on the other hand,the General Counsel has satisfied me that Glover engaged in an even greater act ofinterference and coercion than that specifically alleged in the remainder of the alle-gation,in that he has shown that Glover's request to the effect that Hemphill signa statement withdrawing the charge was not only coupled with an inquiry as towhether she instigated the charge,but indeed more significantly,was accompaniedby the placing before Hemphill of her application for reemployment.True, as Hemp-hill's husband testified,Glover did not say in so many words that if Hemphill signedthe paper he would give her a job, but the fact remains that she refused to sign, anddespite her two written and,one personal,applications for reemployment,this ac-complished young lady has never been reinstated.Standing alone, I should not re-gard the inquires as to whether or not Hemphill knew about the charge and had re-quested that it be filed or had instigated its filing and the request that she sign astatement withdrawing the charge as it applied to her, as singularly grievous acts ofcoercion,restraint,and interference.But when one considers that the interroga-tions and the request were combined with a reference to the reemployment applica-tion, the implication immediately becomes apparent that a purport of Glover's re-marks was to induce Hemphill to refrain from union activity in return for being con-sidered for reemployment and to threaten her with the improbability of reinstate-ment should she decline to disavow,and refrain from,union activity.Respondentmay not exculpate itself on the claim that Glover believed Hemphill might not desirereemployment because she had moved away from Brady,for her third applicationfor reemployment came from her new address within a short time after Glover hadtalked with her on June 1 of this year.As late as September 21, 1953, Hemphillstillawaited a job offer.Clearly residence away from the range of an employer'soperations where Hemphill had gone with her husband,who wished to attend schooland work part time,is not a relevant factor to be considered under the circumstancespresented here.CfSouthern Furniture Manufacturing Company,91 NLRB 1159.It has not been alleged that Respondent violated Section 8 (a) (4) of the Act. Butto interfere with, restrain,or coerce an employee in the exercise of the right to joinor assist a labor organization is just as much a violation of the Act as is discrimina-tion against an employee who has filed charges.Because of the aggravated natureof this violation and its involvement in the failure to reinstate Hemphill it cannot,in my opinion,be brushed aside as so isolated in character that no useful purposewould be served by issuing a cease and desist order based on Glover's conduct inthe premises.The General Counsel alleged that Troy Gates,a supervisor,threatened an em-ployee with the loss of her job if she did not refrain from union activity.Gatesbecame captain of the guard about May 25, 1953.He comes from the same smalltown as Jonell Stewart, who worked in Respondent'saccounting department fromMarch to August 1953, is an intimate friend of Stewart's parents,and has known thedaughter all her life.As is natural,he frequently chatted with Stewart as he madehis rounds.Kensing apparently believes she overhead the remarks set forth abovein the latter part of section II.Gates and Stewart, the direct participants in con-versation-and it is frankly admitted they held many-are of course in a far betterposition to know what was said than is a person who merely overheard a part oftheir talk.Both deny that Gates made the statements attributed to him by Kensingor that they ever talked together about a union.Leaving aside the question as to.whether or not Gates was a supervisor within the meaning of the Act, I credit thedenials of Gates, whose appearance and demeanor impressed me favorably, andof Stewart, a girl no longer in Respondent's employ, who did not engage in unionactivity,and, who from ought that appears is on friendly terms with Kensing andthe various complainants.I therefore find that the General Counsel has not sustainedthe burden of proving that, through Gates, Respondent threatened an employee withthe loss of her job if she did not refrain from union activity. BRADY AVIATION CORPORATION45B. Alleged discrimination1.Union activities of the complainantsThe matter of forming a bargaining unit among office clericals had been underdiscussion since October 1952 and the four complainants comprised the entire or-ganizational committee at the time of their separations from employment.2.The discharge of and refusal to reinstate Jaunice Jacobya.The factsIt is not denied and I find, that: (1) Jacoby, the 343rd employee hired by Re-spondent, worked from May 8, 1952, to December 19, 1953, first in the timekeeping,and later in the accounting department; (2) she performed her duties rather welland received two pay increases, (3) she held the two organizational meetings ather home; (4) before Decembor 19, 1952, McQueen, her supervisor, told Jacobyand other employees in the accounting department that some information had gottenout of the department, they should not disclose any detrimental or confidential in-formation, and if they were in doubt they should contact him; and (5) about aweek before December 19., 1952, Jacoby, while in the personnel department, observedSimpson, a timekeeper, putting on a red button which indicated he had been pro-moted to a supervisory position and upon her return to the accounting office toldanother timekeeper that Simpson was wearing a red button.I further find on disputed or divergent testimony, that: (1) Upon learning ofthe fact that the knowledge of Simpson's promotion coming indirectly to other time-keepers had created an unfavorable reaction, although an equal amount of con-fusion probably would have been caused had the information been otherwise re-vealed, and upon his conclusion that the news could have emanated in no otherway than through Jacoby, McQueen decided on his own initiative, and without con-sulting others, to discharge Jacoby, (2) at the time he made this decision, McQueen,who has not been employed by Respondent since March 15, 1953, had no knowledgeof any union activities on Jacoby's part even though they included the holding ofthe two meetings at her home; and (3) thereafter on December 19, 1952, Beckand McQueen asked Jacoby to resign and upon her refusal, she was informed thatshe was being discharged for exposure of confidential information in telling an em-ployee that the timekeeper in question had been made a supervisor.b. Discussion and conclusionsI have found that McQueen was unaware of Jacoby's union activity at the timehe decided to discharge her. It is admitted that at some time in December 1952,Tomerlin and Cantrell had definite knowledge of the union activities of all the com-plainants.There is evidence which is disputed, that on December 5, 1952, knowledgeof their activities came to the attention of Tomerlin and Cantrell.Miller testifiedthat on December 5 he told Beck, who was with McQueen when the actual dischargetook place, that Haynes was the main cog in the office clerical employees organiza-tion group.There is no direct evidence that Beck, who, has left Respondent's em-ploy and who was not called as a witness, ever knew that Jacoby was interested inorganizationalmattersTomerlin and Cantrell say in substance that they knewnothing about any of the complainants being involved in union activities until afterDecember 19, the day Jacoby was discharged. In a subsequent subsection relat-ing to the alleged discrimination against Haynes, Hemphill, and Moore, I shall con-sider in more detail the question of Respondent's knowledge of union activities onthe part of all four complainants. Suffice it to say here, that the General Counselhas not convinced me that McQueen's decision to discharge Jacoby, made at a timewhen he was not aware of any union proclivities on her part, was transmogrified byBeck (who had expressed opposition to the organization of personnel departmentemployees-not employees in the accounting department where Jacoby worked-and who had previously told Miller on another occasion that the matter of separa-tion was completely out of his hands and under the control of the appropriate im-mediate foreman) into an ultimate unlawfully discriminatory act of actual discharge.It is not incumbent upon an employer to show that an employee has been dischargedfor cause when it has not been established that he has been discharged for unionactivities.Yet when a discrimination issue is left hanging in the balance, an em-ployer may offer reasons for a discharge which are so implausible and pretextuousas to swing the scales in favor of a person discharged.At first blush, a claim thatthe reason for a discharge is that in the telling of one employee by another that a 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDperson, plainly wearing theinsigniaof supervisorship for all to see, has become a:supervisor, the narrator has divulged confidential information, seems ridiculous in-the extreme.This is not to say that an employer does not have the right to dis-charge a worker for the cause McQueen ascribes to the discharge of Jacoby in thiscase, but simply that such a reason may be so implausibleas tocast doubt uponits genuineness.Yet an employer may, withoutviolatingany provision of the Act,discharge or otherwise discriminate against an employee for any reason, whether ab-surd or sound, provided the action is not motivated by antiunion considerations.Allthe Act proscribes is discrimination because ofunionactivities.McQueen had beendisturbed by the fact that information had leaked from the department he headed and'perplexed by his inability to determine the source of the disclosures.Undoubtedlyhe felt that management was holding him accountable for the failure to confineconfidential information to his department and was at a loss as to what correc-tivemeasures he might take. It is reasonably implicit from McQueen's testimonythat when it came to his attention that Jacoby had revealed information which, al-though scarcely confidential in itself, but which nevertheless came from an employeeunder his charge in a department which was considered sensitive, he reasoned thatJacoby, whom he had previously cautioned, was the type of employee who might belikely to impaft to others, knowledge of a more definitely confidential characteracquired in her work.McQueen admits that he may have erred in his judgment andas a purely philosophical proposition it would seem that a person of calmer delibera-tion would not have reacted as did he. But his was the responsibility of solving-a problem that had become an enigma. The first and only straw in the wind he,perhaps desperately, grasped.By penalizing one employee and impressing on others.the disastrous results attendant upon disclosures of so-termed confidential informa-tion considered detrimental to the interests of the Company, McQueen placed him-self in a position to satisfy his superiors that he was alert to the need of detectingthe source of, and preventing recurrences of, such revelations.So, on more mature reflection, the reason advanced by Respondent for the dis-charge does not seem so absurd as at first glance nor so implausible as to be palpablyfictional and hence tangentially supportive of a claim of discrimination.The onlyissuewithin the Board's province to decide is whether Jacoby was discriminatedagainst because of her union activity-not whether she was accorded harsh or un-justified treatment or whether she was the innocent victim of circumstances. It is.my conviction that the General Counsel has not sustained the burden of proving thatJacoby was discharged because of her union activities or that Respondent was awareof her union activities and that he has not sustained the burden of disproving thatshe was discharged for cause.3.The layoffs of and refusal to reinstate Josephine Haynes, Mary Engdahl Hemphill,and Bette Moorea.The factsIt is not denied and I find that: (1) Haynes, Hemphill, and Moore went to workfor Respondent on May 17, June 16, and April 11, 1952, and were laid off on Decem-ber 5, December 16, and December 19, 1952, respectively; (2) they all received payincreases during the course of their employment; (3) Haynes and Moore were givenratings of "good" 8 on July 12, and November 22, 1952, respectively, and recom-mendations that they be retained; (4) Haynes was asked by other employees toorganize a bargaining unit, led the drive to form a union for clerical employees andselected the organization committee, and attended both meetings thereof andHemphill and Moore were members of the organizational committee and attended thefirst meeting; (5) all 3 applied for reemployment by letters received by Respondenton January 28, 1953; (6) all 3 applied in person for reemployment in January orFebruary 1953 and Hemphillagainapplied for reemployment in July 1953; (7) 20employees were hired to work in office clerical positions between January 9 andJuly 3, 1953, of whom 10 resigned or were otherwise terminated before September15, 1953; (8) 2 girls hired by or before September 25, 1952, neither of whom weremembers of the organizing committee, were laid off on December 19, 1952, and I ofthem was recalled on February 23, 1953; (9) 3 others, who were hired on or beforeOctober 8, 1952, were laid off in July 1953; (10) 3 others hired in February, April,8Moore's testimony that Yates said the reason he gave her "fair" Instead of "good"ratings in "skill" and "production" (2 of the 6 attributes on which the competency andability of employees are evaluated), was that since "skill" related to men working on partsand that department clerks are not engaged in "production," he marked her card "fair,"Is undenied. BRADY AVIATION CORPORATION47and June, 1953, were laid off in July 1953; (11) 15 more office clericals, who werehired on various dates between April 1 and December 29, 1952, resigned on differentdates between December 19, 1952, and July 17, 1953, (12) only 1 of the girls amongthe 5 members of the organizing committee, who had resigned therefrom on Decem-ber 4, 1952, was not separated; (13) the only clerical employee not a member of theorganization committee, who had attended either meeting, was not laid off butresigned on July 17, 1953; and (14) there were approximately 70 plantwide layoffsin December 1952 followed by the attainment of the highest level of employment inthe plant's existence in March 1953.b.Discussion and conclusionsThe chief dispute between the parties in relation to the layoffs is whether, as theGeneral Counsel contends, Respondent knew of Haynes', Hemphill's, and Moore'sunion activities as early as December 5, 1952, or as Respondent contends, it wasunaware of them until after December 19, 1952. It is within the realm of possibilitythat a union officer should disclose to an employer the names of all employees lead-ing a self-organizational movement when he suspects discrimination against one ofthem, and that thereupon an employer should deliberately discriminate against allemployees whose activities were thus revealed.The General Counsel would haveus believe that such is the probability in this case.Tending to give force to thisthesis is not only the fact that 4 of the 6 clerical employees separated in Decembercomprised the entire organizing committee as it existed from December 5 to Decem-ber 19, but also such background factors as Cantrell's statement concerning the un-profitability of dealing with a union, his prophecy concerning the fate of the 5employees rehired after a walkout, and inquiries as to whether an employee hadaccepted a union office and had been involved in union affairs, Tomerlin's character-ization of unions as rackets and expression of incomprehension of their support byemployees; Glover's request of withdrawal of a charge; the warning by Wells andothers of the likely results of open union support; Wright's repetition of the state-ment attributed to Beck that no union members would be allowed to work in thepersonnel department; and, Blotner's assertion of the needlessness of unions.How-ever, the fact that a laid-off employee may be engaged in union activities at the timeof his layoff does notper seconstitute substantial evidence of a layoff as a result ofsuch activities.There must be something more than this combination of circum-stances.The General Counsel has attempted to supply this requisite proof by under-taking to show that on December 5, 1952, Miller informed Tomerlin and Cantrell, byvirtue of writing their names on a slip and leaving the paper on a desk in front ofthem, that Haynes, Hemphill, and Moore, among others, were engaged in an organi-zational drive.9Tomerlin and Cantrell deny that Miller gave them this informationuntil after December 19 when the last of the three had been laid off. For severalreasons I feel these denials bear the stamp of veracity; first, it is most difficult forme to believe that Miller would gratuitously expose to possible discrimination thenames of employees who were engaged in the very activity as that which he wasprotesting was the cause of Haynes' layoff, second, it is extremely improbable thatCantrell would say, as Miller claims, that he and Tomerlin would like to have thenames of the girls who were conducting the drive in order that they would not belaid off and then, apprehending full well what the consequences might be, deliberatelylay them off within 2 weeks; third, it is unlikely, if Cantrell had been informed byMiller on December 5 that Haynes was engaged in union activities, that he shouldask her when she went to his home about a week later and brought up the subject,if she had been mixed up with the Union; fourth, apart from Haynes, Hemphill, andMoore, it is not even faintly suggested that any of the approximately 70 other plant-wide employees who were all laid off at about the same time, were discriminatedagainst because of union activities; and fifth, the reasons advanced for laying offHaynes because her job was abolished, Hemphill because the number of employeesassigned to Glenn L. Martin Company was reduced from approximately 20 to some5 or 6, and Moore because of the transfer of personnel work from the tooling depart-ment to the personnel section, which reasons are no more than indirectly denied, ifat all, have not been shown to be pretextuous (and the burden is that of the GeneralCounsel) and may not lightly be ignored.The question here is a close and perplexing one, but so are most of the questionsarising under this section of the Act.There are suspicious circumstances that castdoubt upon the benignity of Respondent's motives.But I am unconvinced that the9He also apparently suggests that through the four young men who visited the organizersat the end of their November 13, 1952, meeting, their union activities may have been dis-closedto management 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDmen who were responsible for these layoffs then knew of Haynes', Hemphill's, andMoore's activities.Were I to conclude that these three young ladies were laid offin violation of the section involved, inference would be stretched too far andspeculation substituted for that substantiality of evidence upon which alone arefounded findings' footholds.We now turn to the refusals to reinstate these three girls.As pointed out above,it is admitted that Respondent was aware of their union activities shortly afterDecember 19, 1952.All three applied for reemployment at least once in personand at least once in writing.The alltime record high of employment in the plantwas reached in March 1953, 3 months after their layoffs.Although at least 17 officeemployees, who had worked with the 3 before they were laid off, have resignedand at least 20 others-some 10 of whom are no longer with the Company-havebeen newly hired since December 19, 1952, Respondent has failed to reinstateHaynes, Hemphill, and Moore.A week after her layoff Cantrell told Haynes hethought she would be back to work in about 3 weeks and that she should not worryabout it and Beck told her she would be the first one hired when Respondent startedrehiring.Tomerlin told Moore that perhaps when they started rehiring in the fallshe would be placed on again. Beck told Hemphill he would recommend her for ajob in town.Although Glover told Hemphill that if she had come to him andinformed him that she wanted a job, he would have given her one, her applications,including her last request made after she refused to withdraw her name from thecharge, remain unheeded.Respondent presented evidence, seeking to show that the clerical employees hiredafter December 29, 1952, had qualifications superior to those possessed by Haynes,Hemphill, and Moore.This evidence was in the form of a compilation, preparedafterthe charge had been filed, and largely consists of a disparagement of theirability, as contrasted with that which the 20 new acquisitions in their applicationsfor employment attributed to themselves. It is worthy of note that only 2 of the20 newly hired clerks had previously worked for Respondent and the appraisal oftheir allegedly superior qualifications was based upon their own avouchments ratherthan upon observed performance.There is a notable dissimilarity between theconclusions set forth in the compilation prepared longafterthe layoffs, and theother evidence,much of it coming from Respondent's own records, relating toattributes of responsibility,mentality,mental application, skill, production, andattendance displayed by Haynes, Hemphill, and Moore during the course of theiremployment andbeforethe layoffs.Thus it must be noted that the work of allthree girls had frequently been praised and they had been told their work wassatisfactory and liked; their performance had never been criticized, that they hadreceivedmerit pay increases; Haynes' termination notice was marked "excellent"and "eligible for rehire" and her review card "good" throughout; Moore's reviewcard was marked "good" with respect to the factors of responsibility, mentality,mental application, and attendance and her termination notice was marked "eligiblefor rehire"; and Hemphill's supervisor considered her "efficient " 10But when we scrutinize the "analysis" made 6 months after the layoffs by Gloverand Rudder of their "determination as to why these girls that were laid off couldnot fill the positions of the newly hired employees," we see quite a different picture.There we observe a series of conclusions invidiously replete with such words as"accuracy," "initiative," "responsibility," "experience," "ability," "knowledge," "per-sonality," "poise," "intellect," "qualification," "background," "mentality," "poten-tial," "reliable," and "satisfactory."That not all of the clerical employees hiredafter the layoffs in question proved to be paragons of all these virtues is manifestfrom the fact of the discharge of 1 of them as unsatisfactory and the fact that none of9 others lasted more than 5 months. True it is that the record does not show thereason for the layoffs or resignations of these 9. It may be, although one cannottell, that some of them were separated for lack of work. It may be, although stillone cannot tell, that some of them were asked to resign, as was Jacoby, to avoidbeing discharged.But there is no point, even if one properly could be made, tobe gained by indulging in such surmise. For the salient fact remains that Respondent,despite their applications for reemployment, did not see fit to give work to Haynes,Hemphill, and Moore either when these many openings were filled or when theywere vacated.The "analysis" is palpably a self-serving document, prepared for pur-poses of exculpation in face of litigation on secondhand information and hearsayevidence by men who had little or nothing to do with either the layoffs or thehirings.We are repeatedly reminded, and it is required by the Act, that findingsof'fact must be predicated on reliable and substantial evidence.To clothe Respond-'oLickman's precise words were, "I wouldn't say she was inefficient." BRADY AVIATION CORPORATION49ent's conclusive conspectus with the dignity of reliability and substantiality,would,I believe, flout the fundamental established principle of objective fact finding.An extended discussion of each of the multitude of explanations advanced byRespondent for not reemploying these three clerks and a detailed punctuation oftheir several incongruities,have their places more properly in argument of counselthan in a fact-finding functionary's report. It should suffice to say here,that in myopinion,Respondent's"reasons"in general are but pretexts,illustratedby itsclaim-to cite but one example-that it decided to hire Carothers in April,ratherthan to reemploy Hemphill because "it was determined that she(Hemphill)and herhusband proposed to move to Abilene in early July." and "that the nature ofthis position makes it highly undesirable to train a girl who would only be a temporaryemployee at best," when as a matter of fact it is amply apparent that Respondentknew nothing of the Hemphills' plan(if indeed they themselves had one that early)to move from Brady, until a month after Carothers was hired and Carothers herselfwas but a temporary employee who was laid off after working about 2 months,only 3 days subsequent to the Hemphills' departure.We by now know that Respondent had through the many statements of its officials-which need not here be reiterated-demonstrated its disapproval of, if not its firmdetermination not to have,a bargaining unit composed of the members of its clericalstaff including people, among others, working in its personnel department.We alsoknow, indeed it is admitted by Respondent,that before the time Haynes, Hemphill,and Moore sought reinstatement its officials were fully aware that they were 3 amongthe 4 employees who were essaying to organize a clerical unit.I had the illuminatingopportunity of seeing and listening to these young ladies. I am satisfied upon theaggregate of credible evidence and from my observation of them, that they hadcapably served their employer throughout the months they had worked beforeDecember 1952, that all of them are sufficiently reliable and satisfactory,adequatelyendowed with the attributes of accuracy,initiative,responsibility,experience,ability,personality,poise, intellect,and mentality,and equipped with enough backgroundand potential to be fitted for the positions given others in their stead.Why then,has Respondent persistently failed to keep its promises to rehire them or to fulfillthe hopes of reinstatement it had engendered?I can no more believe it was out ofsheer whim,obstinacy,or perversity than can I conceive it was for no reason at all.So I come to what seems to me is the only logical conclusion on all the evidence, andI am convinced,that as alleged, Respondent has discriminatorily failed to, refusedto, and continued to refuse to reinstate or employ Josephine Haynes, Mary EngdahlHemphill,and Bette Moore for the reason that they assisted the Union or engagedin other concerted activities for the purpose of collective bargaining or other mutualaid or protection.Thisis a violation of Section 8 (a) (1) and(3) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent as set forth in section III, above,occurring in connec-tion with its operations described in section I, above, have a close,intimate, and sub-stantial relation to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged in and is engaging in unfair labor prac-tices affecting commerce,Iwill recommend that it cease and desist therefrom andtake certain affirmative actionwhichI find necessary to effectuate the policies of theAct.Having foundthatRespondent engaged in interference,restraint,and coercion of itsemployees in the exerciseof the rightsguaranteed in Section7 of the Actby inquiringwhether anemployeeinstigated a charge against Respondent and requestingthat shesign a statement withdrawing the charge,for thepurpose ofdiscouraging member-ship in, assistance to, and activities in behalf ofthe Union,I shall recommend thatRespondentbe orderedto cease and desist fromsuch conduct.Having foundthatRespondent has discriminated against JosephineHaynes, MaryEngdahl Hemphill,and Bette Moore,Iwill recommend thatRespondent offer themimmediate and full reinstatementto their former or substantiallyequivalent positions,withoutprejudice totheir seniorityor other rightsand privileges.Since I have notfound that Haynes, Hemphill,and Moore were discriminatorilylaid off,I obviouslyshall not recommendthat theybe made wholefor any loss they may have sufferedfrom the datesthey werelaid off. I shall,however,recommendthat they be made338207-55-vol, 110-5 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhole for any loss they may have sustained from the date they were unlawfullyrefused reinstatement until the date of a valid offer of reinstatement, by payment toeach of a sum of money equal to that which she normally would have earned in wagesduring such period, less her net earnings during such period.Respondent receivedletters requesting reinstatement on Wednesday, January 28, 1953.Therefore I shallrecommend that February 2, 1953, the Monday following January 28, 1953, be con-sidered the date of discrimination upon which the payment of any losses as a resultof Respondent's unlawful conduct shall commence."The said loss of pay shall becomputed on a quarterly basis in accordance with the formula adopted by the Boardin F.W. Woolworth Company,90 NLRB 289.In view of the nature of the unfair labor practices committed I shall also recom-mend, in order to make effective the interdependent guarantees of Section 7, thatRespondent cease and desist from in any manner infringing upon the rights guaranteedin said section.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of the Act.2.The Union is a labor organization within the meaning of Section 2 (5) of theAct.3.By discriminating in regard to the hire and tenure of employment of JosephineHaynes, Mary Engdahl Hemphill, and Bette Moore, by failing and refusing to rein-state them, thereby discouraging membership in a labor organization, Respondenthas engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (a) (3) of the Act.4.By such discrimination and by interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed in Section 7 of the Act, Respondenthas engaged in and is engaging in unfair labor practices within the meaning of Section8 (a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.6.Respondent did not discriminatorily discharge, and fail or refuse to reinstate,Juanice Jacoby nor discriminatorily lay off Josephine Haynes, Mary EngdahlHemphill, or Bette Moore.7.Respondent did not through Troy Cates, a supervisor, threaten an employeewith loss of her job if she did not refrain from union activity.[Recommendations omitted from publication.]n Between December 19, 1952, and January 28, 1953, Inclusive, 4 clerical employees inaddition to the complainants had left Respondent's employ and 1 had been hired. Anotherwas employed February 2, 1953During the succeeding 31/ weeks Respondentreinstated1 and hired 7 new clerical employees.AppendixNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor Re-lations Board, and in order to effectuate the policies of the National Labor RelationsAct, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in International Union, United Auto-mobile, Aircraft and Agricultural Implement Workers of America, (UAW-CIO),or in any other labor organiaztion of our employees, by refusing to reinstateemployees or discriminating in any other manner in regard to their hire or tenureof employment or any term or condition of their employment.WE WILL NOT inquire whether employees have instigated charges against usor request them to sign statements withdrawing such charges.WE WILL NOT in any other manner interfere with, restrain, or coerce our em-ployees in the exercise of the right to self-organization, to form labor organiza-tions, to join or assist International Union, United Automobile, Aircraft andAgricultural Implement Workers of America, (UAW-CIO), or any other labororganization, to bargain collectively through representatives of their own choos-ing, to engage in concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any or all of such activities,except to the extent that such right may be affected by an agreement requiring THE M. W. KELLOGG COMPANY51membership in a labor organization as authorized in Section 8 (a) (3) of theNationalLaborRelations Act.WE WILL offer to Josephine Haynes, Mary Engdahl Hemphill,and Bette Mooreimmediate and full reinstatement to their former or substantially equivalent po-sitions,without prejudice to any seniority or other rights and privileges previ-ously enjoyed and make them whole for any loss of pay they may have sufferedas a result of our discrimination against them.All our employees are free to become or remain,or to refrain from becomingor remaining,members in good standing of International Union,United Automobile,Aircraft and Agricultural Implement Workers of America,(UAW-CIO),or anyother labor organization,except to the extent that this right may be affected by anagreement in conformity with Section 8(a) (3) of the National Labor Relations Act.BRADY AVIATION CORPORATION,Employer.Dated----------------By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.THE M. W. KELLOGG COMPANYandINTERNATIONAL CHEMICAL WORK-ERS UNION, AFL, PETITIONER.Case No. 2-RC-6562.September24,1954Decision and Direction of ElectionUpon a petition filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before I. L. Broadwin, hearing offi-cer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.Local Union No. 461, United Association of Journeymen andApprentices of the Plumbing and Pipefitting Industry of the UnitedStates and Canada, AFL, was allowed to intervene at the hearingbecause of its contract representation of hourly paid production andmaintenance employees of the Employer. In its brief it contends thatthe Petitioner is not the real party in interest in this proceeding, butinstead that an unidentified local group exists to represent the salariedemployees sought by the Petitioner, which group is not in compliancewith the filing requirements of Section 9 (f), (g), and (h) of the Act.At the hearing counsel for the Intervenor asked the Petitioner's or-ganizer, who signed the petition in this case, this question : "Thereis a local union in this particular operation now, is there not?" Towhich this answer was given: "There is no local union yet established."Immediately the Intervenor launched upon a series of questions toelicit information about "a local," that is, its number, its officers, itsdate of organization, and whether it had collected dues and initiation110 NLRB No. 9.